Exhibit 10.88 PLEDGOR FEE AND REIMBURSEMENT AGREEMENT THIS PLEDGOR FEE AND REIMBURSEMENT AGREEMENT (this “Agreement”) is entered into as of this 13th day of August, 2015 between OmniComm Systems, Inc., a Delaware corporation (“OmniComm”), and Cornelis F. Wit, not individually but as trustee under the provisions of a trust agreement dated April 24, 2012, as amended and known as the Cornelis F. Wit Revocable Trust (“Wit”, and his respective executors, heirs, personal and legal representatives, successors, and assigns, collectively referred to herein as “Pledgor”). WHEREAS, on March 18, 2013, OmniComm entered into a $2,000,000 Promissory Note (“Promissory Note”) for a revolving line of credit with The Northern Trust Company (“Northern Trust”), which Promissory Note was renewed and increased to $4,000,000 on December 18, 2013 and further renewed and increased to $5,000,000 on February 3, 2015 (collectively, the “Line of Credit”); the Line of Credit matures on February 2, 2018 (“Maturity Date”) and carries a variable interest rate based on the prime rate (published in the “Money Rates” table in the Easter Edition of The Wall Street Journal as the prime rate), but in no event less than 2.750% (“Interest”); WHEREAS, in order to induce Northern Trust to execute the Line of Credit, on March 18, 2013 the Pledgor, not individually but as trustee under the provisions of a trust agreement dated April 24, 2012, as amended and known as the Cornelis F. Wit Revocable Trust (“Trust”) executed and delivered that certain Pledge Agreement and Securities Account Control Agreement, to provide certain collateral, in each case (the “Collateral”), in favor of Northern Trust, to secure the payment obligations of OmniComm pursuant to the Line of Credit, which pledge of Collateral was renewed under a Pledge Agreement and Securities Account Control Agreement dated December 18, 2013, and further renewed under a Pledge Agreement and Securities Account Control Agreement dated February 3, 2015 (collectively the “Pledge Agreement(s)” and “Securities Account Control Agreement(s)”); WHEREAS, as a material inducement for the Pledgor, who is the Chief Executive Officer and a director of OmniComm, to execute the Pledge Agreements, the Securities Account Control Agreements and provide the Collateral, OmniComm has agreed to pay to the Pledgor a fee and reimburse and indemnify the Pledgor, all as more fully set forth in this Agreement. NOW, THEREFORE, in consideration of the mutual: promises and covenants contained herein and for other good and valuable consideration, the sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1.
